--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

PRE-MERGER COLLABORATION AGREEMENT


This Pre-Merger Collaboration Agreement (hereinafter the “Agreement”) is entered
into and shall become effective as of February 26, 2015, by and among VICTORY
ENERGY CORPORATION, a Nevada corporation (“Victory”), LUCAS ENERGY, INC., a
Nevada corporation (“Lucas”), AURORA ENERGY PARTNERS, a Texas general
partnership (“Aurora”), NAVITUS ENERGY GROUP, a Texas general partnership
(“Navitus”), and AEP ASSETS, LLC, a newly formed Texas limited liability company
(“Sub”).  Victory, Lucas, Aurora, Navitus and Sub are referred to individually
as a “Party” and, collectively, as the “Parties.”


BACKGROUND


On February 3, 2015, Victory and Lucas entered into a Letter of Intent for
Business Combination between Victory and Lucas (the “Letter of Intent”) that
outlines the proposed terms under which Victory and Lucas plan to combine
through a merger (the “Merger”).  The terms outlined in the Letter of Intent are
to become the basis of a Definitive Merger Agreement between Victory and Lucas
(the “Definitive Agreement”) and the consummation of the Merger will be subject
to the Parties entering into the Definitive Agreement and satisfying the various
conditions to closing that will be included in the Definitive Agreement.


Victory owns 50% of the partnership interests of Aurora and Navitus owns the
remaining 50% of the partnership interests in Aurora.  Under the terms of the
Aurora partnership agreement, Victory has substantial control over the
operations and policies of Aurora and, accordingly, the financial statements of
Aurora are consolidated into Victory’s financial statements for financial
reporting purposes.  Victory and Navitus have worked together since the
establishment of Aurora to increase proved reserves and the valuation of Aurora,
with a future goal of consolidating 100% of the partnership interests in Aurora
under Victory and moving to an exchange such as the NYSE or NASDAQ.  The Merger
presents an opportunity for Victory and Navitus to consolidate ownership of all
of the partnership interests in Aurora under Victory concurrently with the
consummation of the Merger.


In order to consummate the Merger, Navitus and Victory will amend the Second
Amended Partnership Agreement of Aurora, dated October 1, 2011, between Navitus
and Victory, as amended by the Addendum to Second Amended Partnership Agreement,
dated August 23, 2012 (the “Aurora Partnership Agreement”) to require Navitus to
transfer all of its partnership interests in Aurora to the combined publicly
traded company that results from the Merger (the “Combined Company”) or an
affiliate of the Combined Company concurrent with the Merger.  At the closing of
the Merger, Navitus will also release Aurora from any and all claims that
Navitus may have against Aurora for further distributions, the repayment of any
loans, any indemnification rights or other claims other than (a) the right to
receive Combined Company common stock in the Merger, (b) the right to receive
the Lightnin proceeds from sale distribution (as described below), (c) the right
to receive a proportionately reduced five percent (5%) overriding royalty
interest (“ORRI”) in all existing and subsequently acquired properties over the
next ten years (i.e., production, mineral rights, acreage, drilling and
development, acquisitions, divestitures, etc.), commencing on the completion of
the merger transaction, and (d) any other excluded items specifically provided
for in the release.

 
1

--------------------------------------------------------------------------------

 


Lucas’ has certain rights (the “Well Rights”) in five (5) Penn Virginia wells
that are scheduled to be funded in February through March 2015 and go into
production in April 2015 and two (2) Earthstone Energy/Oak Valley Resources
wells that are scheduled to be funded on or before April 1, 2015 and begin
production in June or July of 2015 (such seven wells are referred to in this
Agreement as the “Wells.”).  Sub is a wholly-owned subsidiary of Aurora.  Sub
was formed for the purpose of acquiring the Well Rights from Lucas and providing
the funding necessary to drill, complete and commence production at the
Wells.  Lucas has obtained a partial release (the “Release”) from Louise H.
Rogers, Lucas’ secured lender, and Sharon E. Conway, as Trustee under that
certain Mortgage, Deed of Trust, Assignment, Security Agreement, Financing
Statement and Fixture Filing, dated August 13, 2013 (the “Mortgage”), that
permits Lucas to transfer the Well Rights to Sub and permits Sub to pledge the
Well Rights as collateral for debt that will be issued by Sub or its affiliates
to fund the drilling and completion of the Wells.


Sub will retain all Well Rights whether or not the Merger is consummated.  If
the Merger is consummated, then Sub will be owned directly or indirectly by the
Combined Company.  If the Merger is not consummated, then Sub will remain a
wholly-owned subsidiary of Aurora, which is controlled by Victory and owned
equally by Victory and Navitus.


In order to maintain the Well Rights, the holder of the Well Rights must satisfy
specific funding requirements by set funding dates (the “Well Funding
Requirements”).  Exhibit A to this Agreement sets forth the Well Funding
Requirements.  Victory, Navitus, Aurora and their affiliates will use
commercially reasonable efforts to provide sufficient funding to Sub so that Sub
can meet the Well Funding Requirements.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:


1.           Amendment to Aurora Partnership Agreement.  On or before the
consummation of the Merger, Victory, Navitus and Aurora shall enter into an
amendment to the Aurora Partnership Agreement (the “Amendment”) that is
reasonably acceptable to Lucas that requires Navitus to transfer all of its
partnership interests in Aurora to the Combined Company or an affiliate of the
Combined Company concurrent with the Merger for the consideration specified in
the Amendment.  The Amendment shall contain a release from Navitus in favor of
Aurora, Victory and Sub that will become effective upon consummation of the
Merger.  Except for (a) the right to receive the aforementioned Combined Company
common stock, (b) the right to receive a $1.8 million distribution as a result
of the June 2014 sale of the Lightnin property, (c) the right to a
proportionately reduced five percent (5%) ORRI in all existing and subsequently
acquired properties over the next ten years (i.e., production, mineral rights,
acreage, drilling and development, acquisitions, divestitures, etc.), commencing
on the completion of the Merger, and (d) any other excluded items specifically
provided for in the release, the release shall release Aurora, Victory and Sub
from any and all claims that Navitus may have against Aurora, Victory and Sub
for further distributions, the repayment of any loans, any indemnification
rights or any other rights.
 

 
2

--------------------------------------------------------------------------------

 
 
2.           Transfer of Well Rights; Monitoring Rights; Effect of Merger.
 
(a)           Transfer of Well Rights.  On the date hereof, Lucas shall transfer
to Sub all of Lucas’ right, title and interest in and to the Well Rights
pursuant to those certain Partial Assignment and Bill of Sale of Wellbore Rights
in the form attached hereto as Exhibit B and such other transfer documents as
may be set forth as Exhibit B to this Agreement (such documents being the
“Transfer Documents”).
 
(b)           Information and Monitoring Rights. Sub shall keep Lucas reasonably
informed regarding Sub’s operations as they relate to the financing of the
Wells.  Promptly following Lucas’ written request, Sub shall deliver to Lucas
such financial and other information regarding Sub as Lucas may reasonably
request.  Sub shall permit Lucas, at Lucas’ expense, to visit and inspect Sub’s
properties; examine its books of account and records; and discuss the Sub’s
affairs, finances, and accounts with Sub’s officers, during normal business
hours of Sub as may be reasonably requested by Lucas.
 
(c)           Effect of Merger. If the Merger is consummated, then Sub shall
become a direct or indirect subsidiary of the Combined Company.  If the Letter
of Intent is terminated and/or if the Definitive Agreement is entered into and
thereafter terminated such that the Merger does not occur, then Sub shall retain
ownership of the Wells and the Well Rights and Lucas shall have no claim
whatsoever to the Wells or the Well Rights.
 
3.           Well Funding Requirements. Exhibit A to this Agreement contains the
Well Funding Requirements, which include the amounts and timing of all payments
that are required to be made under that letter of intent, dated February 9,
2015, between Oak Valley Operating, LLC, Sabine River Energy, LLC and Lucas
relating to the Boggs No. 1H and 2H Wells and the related Participation
Agreement and Joint Operating Agreement referred to therein and similar
operating and/or participation agreements relating to the Penn Virginia Wells
(collectively, the “Operating Agreements”) in order for the owner of the Well
Rights to maintain compliance with the Operating Agreements. Victory, Aurora,
Navitus and Sub shall use commercially reasonable efforts to raise sufficient
capital and provide such capital to Sub so that Sub can satisfy the Well Funding
Requirements
 
4.           Issuance of Promissory Note. On the date hereof, Sub shall issue to
Louise H. Rogers, Lucas senior secured lender, a promissory note in the
principal amount of $250,000 that bears interest at the applicable federal rate
and that is in the form of Exhibit C attached hereto (the “Note”).  The Note
shall become due and payable within ninety (90) days following the earlier of
(a) the termination of the Letter of Intent or the termination of the Definitive
Agreement, or (b) upon the failure of Sub to satisfy the Well Funding
Requirements, which failure is not cured within sixty (60) days of Sub receiving
written notice from Lucas of such failure.  The Note and all obligations
thereunder shall automatically be forgiven if the Merger is consummated.
 

 
3

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties of the Parties.  Each of the Parties
represents and warrants to each other Party as follows:
 
(a)           Authorization; Enforcement.  This Agreement and the agreements
contemplated hereby that are to be entered into by the Parties have been duly
and validly authorized, executed and delivered by such Party and are each valid
and binding agreements of such Party enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally.
 
(b)           Organization.  Each such Party is duly organized, formed or
incorporated, as the case may be and existing in good standing under the laws of
its jurisdiction of incorporation and has the requisite power to own its
properties and to carry on its business as now being conducted.
 
6.           Additional Representations and Warranties of Lucas as to the Well
Rights.  Lucas represents and warrants to the other Parties as follows:
 
(a)           Well Funding Requirements.  The Well Funding Requirements set
forth on Exhibit A correctly list the amount and timing of all payments
currently required and known to be made under the Operating Agreements in order
to maintain compliance therewith.
 
(b)           Release. The Release is valid, binding and enforceable and
releases the Wells from the mortgage and security interest imposed upon the
Wells under the Mortgage.  The Transfer Documents and the Release are the only
documents necessary to effectively transfer    Lucas’ interest in the Wells to
Sub free and clear of the Mortgage.
 
(c)           No Conflicts; Consents.  The execution and delivery by Lucas of
this Agreement does not, and the consummation of transactions contemplated
hereby and compliance with the terms hereof will not, contravene, conflict with
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any lien upon any of the properties
or assets of Lucas under, any provision of (i) the Lucas’ articles of
incorporations or bylaws as amended through the date hereof, (ii) any material
contract to which Lucas is a party or to which any of its properties or assets
is subject or (iii) subject to the filings and other matters contemplated by
this Agreement, any material order of any governmental agency or material
federal, state or foreign law applicable to Lucas or its properties or assets,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on Lucas, a material adverse effect
on the ability of Lucas to perform its obligations under this Agreement or on
the ability of Lucas to consummate the transactions contemplated hereby or by
the Letter of Intent. No waiver, consent or approval of, or registration,
declaration or filing with, or permit from, any governmental agency is required
to be obtained or made by or with respect to Lucas in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.
 

 
4

--------------------------------------------------------------------------------

 
 
7.           Additional Agreements.
 
(a)           Further Assurances.  Each Party shall do and perform, or cause to
be done and performed, at its expense, all such further acts and things, and
shall execute and deliver all such other agreements, certificates, instruments
and documents, as another Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(b)           Pre-Merger Loan and Funding Agreement. Concurrently herewith Lucas
and Victory shall enter into a pre-merger loan and funding agreement (the “Loan
Agreement”) on terms mutually agreeable to Lucas and Victory pursuant to which
Victory will make certain loans to Lucas in order to provide Lucas with working
capital and funds necessary to pay down specified accounts payable during the
period prior to the consummation of the Merger.  Lucas and Victory shall operate
in accordance with the Budget (as defined in the Loan Agreement), which shall
govern the timing and use of loans made by Victory to Lucas under the Loan
Agreement.
 
8.           Governing Law; Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the state of Texas without regard to
the principles of conflict of laws.   The Parties hereby consent to the
nonexclusive jurisdiction of any state or federal court situated in Harris
county, Texas, and waive any objection based on forum non conveniens, with
regard to any actions, claims, disputes or proceedings relating to this
Agreement or any transactions arising herefrom, or enforcement and/or
interpretation of any of the foregoing. Nothing herein will affect a Party’s
right to serve process in any manner permitted by law, or limit a Party’s right
to bring proceedings against another Party in the competent courts of any other
jurisdiction or jurisdictions.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and signature pages from such counterparts have been delivered as required
by this Agreement.
 
(c)           Headings; Interpretation.  The headings of this Agreement are for
convenience of reference and shall not form a part of, or affect the
interpretation of, this Agreement.  As used herein, unless the context clearly
requires otherwise, the words “herein,” “hereunder” and “hereby” shall refer to
the entire Agreement and not only to the Section or paragraph in which such word
appears.  If any date specified herein falls upon a Saturday, Sunday or legal
holiday in the state of Texas, the date shall be construed to mean the next
business day following such Saturday, Sunday or legal holiday.  For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday or
legal holiday in the state of Texas.  Each Party intends that this Agreement be
deemed and construed to have been jointly prepared by the parties. As a result,
the parties agree that any uncertainty or ambiguity existing herein shall not be
interpreted against any of them.
 

 
5

--------------------------------------------------------------------------------

 
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments.   This Agreement and the documents
referenced herein (which are incorporated herein by reference) contain the
entire understanding of the parties with respect to the matters covered herein
and supersede all prior agreements, negotiations and understandings, written or
oral, with respect to such subject matter.  Except as specifically set forth
herein, none of the Parties makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement shall
be waived or amended other than by an instrument in writing signed by each of
the Parties hereto.  No delay or omission of any party hereto in exercising any
right or remedy hereunder shall constitute a waiver of such right or remedy, and
no waiver as to any obligation shall operate as a continuing waiver or as a
waiver of any subsequent breach.
 
(f)           Notices. Any notices required or permitted to be given under the
terms of this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile or e-mail (if via facsimile
or e-mail, to be followed within one (1) business day by an original of the
notice document via overnight  courier) and shall be effective (i) five (5)
business days after being placed in the mail, if sent by registered mail, return
receipt requested, (ii) upon receipt, if delivered personally, (iii) upon
delivery by facsimile or e-mail (if received between 8:00 a.m. and 5:00 p.m.
EST; otherwise delivery shall be considered effective the following business
day) or (iv) one (1) business day after delivery to a courier service for
overnight delivery, in each case properly addressed to the party to receive the
same. The addresses for such communications shall be as specified on the
signature page hereto. Each party shall provide written notice to the other
parties of any change in address.
 
(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns; provided, however, that no Party may assign its rights
hereunder or delegate its duties hereunder without the prior written consent of
the other Parties hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other individual or entity.
 
(i)           Survival.  The representations, warranties and agreements of the
Parties shall survive the execution and delivery of this Agreement.
 

 
6

--------------------------------------------------------------------------------

 
 
(j)           Remedies.  No provision of this Agreement providing for any
specific remedy to a Party shall be construed to limit such Party to that
specific remedy, and any other remedy that would otherwise be available to such
Party at law or in equity shall also be available.  The Parties also intend that
the rights and remedies hereunder be cumulative, so that exercise of any one or
more of such rights or remedies shall not preclude the later or concurrent
exercise of any other rights or remedies. In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, each of the Parties will be entitled to specific performance under this
Agreement.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
(k)           Waiver of Jury Trial.  THE PARTIES EACH WAIVE, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT.
 


 [Signature page follows]
 


 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date and year first written above.
 
VICTORY ENERGY CORPORATION
 
By:  /s/ Kenneth
Hill                                                                                                                       
Name: Kenneth Hill
Title: CEO
 
Address:  3355 Bee Caves Road, Suite 608            
          Austin, TX 78746                
Fax:    866-234-9806                                              
Email:           kenny@vyey.com                                    
LUCAS ENERGY, INC.
 
By: /s/ Anthony Schnur                                                       
Name: Anthony Schnur
Title: CEO
 
Address:  3555 Timmons Lane, Suite 1550             
     Houston, TX 77027               
Fax:              713-337-1510                                               
Email:           tschnur@lucasenergy.com                      
 
AURORA ENERGY PARTNERS
 
By: VICTORY ENERGY CORPORATION,
its Managing Partner
 
By:  /s/ Kenneth
Hill                                                                                                                       
Name: Kenneth Hill
Title: CEO
 
Address:  3355 Bee Caves Road, Suite 608        
          Austin, TX 78746              
Fax:    866-234-9806                                          
        Email:          
kenny@vyey.com                                                                            
 
 
AEP ASSETS, LLC
 
By: AURORA ENERGY PARTNERS,
its Managing Member
 
By: VICTORY ENERGY CORPORATION,
its Managing Partner
 
By:  /s/ Kenneth
Hill                                                                                                                       
Name: Kenneth Hill
Title: CEO
 
Address:  3355 Bee Caves Road, Suite 608        
          Austin, TX 78746              
Fax:    866-234-9806                                          
        Email:          
kenny@vyey.com                                                                            
               
 
NAVITUS ENERGY GROUP
 
By: JAMES CAPITAL CONSULTING LLC,
its Managing Partner
 
By:  /s/ Ronald W. Zamber                                               
Name: Ronald W. Zamber
Title: Manager
 
Address:       3660 Stoneridge Road           
      Suite, F-102                                       
              Austin, TX 78746              
Fax:                                                                              
Email:                                                                           
 
 
 




 
8 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
 
Well Funding Requirements
 
Lucas represents and warrants that the following are the Well Funding
Requirements as confirmed by AFE and Lucas accounting department as of February
14, 2015.
 
1.
End of February - $321,077 for Penn Virginia Platypus wells

 
2.
On or before March 1 - $195,928 for Oak Valley Resources Boggs unit site prep

 
3.
End of March - $965,781 for Penn Virginia Dingo wells

 
4.
On or before April 1 - $7,981,489 for Oak Valley Resources Boggs unit drilling
and completion

 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
Well Rights Transfer Documentation


(See Attached)
 
[None]
 

 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT C
 
 
Form of Note


(See Attached)
 


 
 

--------------------------------------------------------------------------------

 

CONTINGENT PROMISSORY NOTE




Date:
February 26, 2015



Maker:    AEP Assets, LLC, a Texas Limited Liability Company (“AEP”)


Maker’s Mailing Address:
3555 Timmons Lane, Suite 1550
 
Houston, Texas  77027
 
Attention: Anthony C. Schnur



Holder/Payee:    Louise H. Rogers, as her separate property (“Rogers”)


Holder/Payee’s Mailing Address:
c/o Sharon E. Conway
 
Attorney at Law
 
2441 High Timbers, Suite 410
 
The Woodlands, Texas  77380-1052



The terms “AEP” and “Rogers” and other nouns and pronouns include the plural if
more than one exists.  The terms “AEP” and “Rogers” also include their
respective heirs, personal representatives, and assigns.  AEP and Rogers are
collectively referred to in this Note as the “Parties.”


Place for Payment (including county):
2512 Alta Mira
 
Tyler, Smith County, Texas  75701-7301
 
(Paid via wire transfer or check as set forth below)



Principal Amount:
Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00)
   
Interest Rate:
Eighteen percent (18%) per annum.  Interest accruing under this Note shall be
computed on the basis of a 360-day year and shall be assessed for the actual
number of days elapsed.



Contingent Note, Maturity Date, and Terms of Payment:


This Note is contingent and shall only be payable if any of the following events
occurs, and interest begins to accrue immediately upon the occurrence of the
earlier of the following events (collectively the “Contingency Events”):


(1) the termination of the Letter of Intent or of the Definitive Agreement
between AEP, Lucas Energy, Inc. (“Lucas”), and Victory Energy Corporation
(“Victory”) (and any other applicable parties) as those documents are defined in
the Pre-Merger Collaboration Agreement entered into by AEP, Lucas, and Victory
(and any and all other parties) and dated on or around the same date as this
Note (the “Collaboration Agreement”); or

Contingent Promissory Note
Rogers - AEP Assets, LLC - Lucas Energy/February 25, 2015
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
(2) upon the failure of AEP to satisfy the Well Funding Requirements set forth
in the Collaboration Agreement and that failure is not cured within sixty days
of AEP receiving notice from Lucas of the failure.


Maturity Date:    The entire amount of principal and accrued interest is due and
payable on or before the 90th day following the earlier occurrence of any one of
the Contingency Events (“Maturity Date”).


Late Payments:  If the payment or any portion of it is late, it shall be subject
to a fee of three percent of the total amount of the payment (principal and
interest) that is late.


Payments of Principal:  All payments of principal shall be made by wire transfer
using the following wiring instructions:


Bank Name:
  Bank of New York
ABA Routing Number:
  021000018
Account Number:
  Beneficiary Acct #XXXXXXXXXX
FFC A/C #:
  XXX-XXXXXX
Customer/Account Name:
  Louise H. Rogers



Any and all wire transfer fees shall be paid for by AEP and the amount wired
shall be adjusted in the amount necessary to ensure that the total amount
received into Rogers’ account is the total amount of the interest and principal
(if applicable) due.


Payments of Interest:  All interest payments shall be made by AEP check on good
funds made payable to “Louise H. Rogers, as her separate property,” and shall be
sent via Federal Express to Mrs. Rogers at her address in Tyler, Texas, set
forth above.  AEP shall ensure that the Federal Express package delivery date is
on or before the due date for the interest payment.  If the payment is not
received by Rogers on or before the due date, it is considered late.


Notice of Payment:  Immediately upon receiving confirmation that each wire
transfer of a principal payment has been completed, AEP shall send via e-mail to
Rogers’ attorney, Sharon E. Conway, a copy of the
confirmation.  Contemporaneously with sending each interest payment, AEP shall
scan the payment check and the transmittal letter to Mrs. Rogers into PDF format
and shall e-mail the scanned copies of the check and transmittal letter, along
with the Federal Express tracking number for delivery, to Ms. Conway.  These
notifications allow Ms. Conway to verify timely payment.  Failure to send either
of these confirmations to Ms. Conway shall constitute an Event of Default.

Contingent Promissory Note
Rogers - AEP Assets, LLC - Lucas Energy/February 25, 2015
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
Assignment of Interest.  AEP assigns any and all of its right, title, and
interest in and to any refunds of wellbore funding (or any other funds) that AEP
has a right to receive if a Contingency Event occurs to Rogers to the full
extent of all principal, accrued interest, and any and all other fees and
expenses that are due to Rogers pursuant to this Note.  Any amount of refunded
wellbore or other funding that AEP has a right to receive that is in excess of
the aggregate amount due to Rogers pursuant to this Note belong to AEP.


Annual Interest Rate on Matured,
Unpaid Amounts (Default Rate):
Eighteen Percent (18%) per Texas Finance Code Chapters 306 and 303





Promise to Pay.    AEP promises to pay to the order of Louise H. Rogers at the
place for payment and according to the terms of payment the principal amount
plus interest at the rates stated above.  Any amounts under this Note remaining
unpaid as of the due date shall be due and payable no later than the Maturity
Date.


Application of Payments.    Payments under this Note shall be applied first to
accrued and unpaid interest and the balance, if any, to principal.  Any allowed
or mandatory prepayment of this Note shall also be accompanied by the payment of
all accrued and unpaid interest on the amount prepaid.  Partial prepayments of
this Note shall be applied to the installments in the inverse order of their
maturities.


Waiver of Demand, Presentment, etc.    Failure by AEP to timely make the payment
of this Note on or before the Maturity Date constitutes default of this
Note.  AEP and each surety, guarantor, and endorser all waive any and all
notices, demands for payment, presentations for payment, notices of intent to
accelerate maturity, notices of acceleration, protests, notices of protest, and
notice of dishonor.  AEP also waives any notice of intent to file suit and
diligence by Rogers in taking any action to collect amounts due under this
Note.  No delay by Rogers in exercising any right or remedy available to her to
enforce this Note shall constitute a waiver of the right or remedy.  A waiver on
one occasion shall not operate as a bar to or waiver of any right or remedy of
Rogers on any future occasion.


Usury Compliance.    The Parties to this Note intend to comply with the usury
laws applicable to this Note.  Accordingly, the Parties agree that no provision
in this Note or in any related documents (if any) shall require or permit the
collection of interest in excess of the maximum rate permitted by law.  If any
excess interest is provided for or contracted for in this Note, or charged to
AEP or any other person responsible for payment, or received by Rogers, or if
any excess interest is adjudicated to be provided for or contracted for under
this Note or adjudicated to be received by Rogers or her assignee or successor,
then the Parties expressly agree that this paragraph shall govern and control
and that neither AEP nor any other party liable for payment of the Note shall be
obligated to pay the amount of excess interest, and the Note shall be modified
as necessary to reflect this agreement and not voided.  Any excess interest that
may have been collected shall be, at Rogers’ option, either applied as credit
against any unpaid principal amount due or refunded to AEP.  The effective rate
of interest shall be automatically subject to reduction to the maximum lawful
contract rate allowed under the usury laws of the State of Texas as they are now
or subsequently construed by the courts of the State of Texas.

Contingent Promissory Note
Rogers - AEP Assets, LLC - Lucas Energy/February 25, 2015
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
Attorney’s Fees and Costs of Collection upon Default.  If this Note is given to
an attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then AEP
shall pay all of Rogers’ actual attorney’s fees, all costs of collection, all
expenses of litigation, and all costs of court incurred in addition to any and
all other amounts due.


Governing Law; Venue and Jurisdiction; Waiver of Jury Trial.  This Note shall be
governed by the laws of the State of Texas.  The Parties agree that venue for
any lawsuit under this Note is proper in Montgomery County, Texas, and AEP
expressly waives any objection to venue in Montgomery County, Texas, based on
forum non conveniens.  All Parties agree that jurisdiction for any dispute under
this Note lies in the state district courts of Montgomery County, Texas.  All
Parties agree to waive their respective rights to trial by jury of any dispute
under this Note and that all disputes will be submitted to the court for
determination.


Amendment and Assignment.  This Note may not be amended or modified in any
manner without the express written consent of Rogers or her attorney.  AEP may
not assign any of its rights or obligations under this Note without the express
written consent of Rogers.  Rogers may assign any or all of her rights and
obligations under this Note.  Any assignment by Rogers remains subject to the
occurrence of a Contingency Event as set forth above.


Maker:

 
AEP Assets, LLC
 
 
By:
______________________________
 
Date of Signature:  February ______, 2015
 
Kenneth Hill
     
Chief Executive Officer
   


 
 
 
 
 
 
Contingent Promissory Note
Rogers - AEP Assets, LLC - Lucas Energy/February 25, 2015
 
Page 4 of 4

--------------------------------------------------------------------------------

 
 
 
 